       Case 2:20-cv-00007-KS-MTP Document 8 Filed 02/05/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF MISSISSIPPI
                              EASTERN DIVISION

 WILLIAM VINEYARD,                               )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )
                                                 )
 WAL-MART, INC., WAL-MART                        )        CIVIL ACTION NUMBER:
 STORES, INC. ASSOCIATES’ HEALTH                 )         2:20-CV-00007-KS-MTP
 AND WELFARE PLAN, and LINCOLN                   )
 LIFE ASSURANCE COMPANY OF                       )
 BOSTON,                                         )
                                                 )
        Defendants.                              )

  AGREED ORDER ON DEFENDANT LINCOLN LIFE ASSURANCE COMPANY OF
         BOSTON’S MOTION TO DISMISS AND MOTION TO STRIKE

       By agreement of Plaintiff William Vineyard and Defendant Lincoln Life Assurance

Company of Boston, Plaintiff’s state law claims in the above-styled action are hereby DISMISSED

WITH PREJUDICE. Further, Plaintiff has disavowed his demand for a jury trial, and any such

demand is hereby STRICKEN.

       SO ORDERED AND ADJUDGED this 5th day of February, 2020.




                                                     /s/ Keith Starrett
                                                     KEITH STARRETT
                                                     UNITED STATES DISTRICT JUDGE
        Case 2:20-cv-00007-KS-MTP Document 8 Filed 02/05/20 Page 2 of 2




AGREED TO BY:

/s/ L. Clark Hicks
L. Clark Hicks
Hicks Law Firm, PLLC
211 South 29th Avenue, Suite 201
Post Office Box 18350
Hattiesburg, Mississippi 39404
601.544.6770 (phone)
601.544.6775 (facsimile)

Counsel for Plaintiff William Vineyard



/s/ Jason A. Walters
Jason A. Walters
Bradley Arant Boult Cummings, LLP
1819 5th Avenue North
Birmingham, Alabama 35203
205.521.8000 (phone)
205.521.8800 (facsimile)
jwalters@bradley.com

Attorney for Defendant Lincoln Life Assurance Company of Boston




                                             2
